               IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


ROBERT LEWIS,                       )
                                    )
                Plaintiff,          )
                                    )
     v.                             )             1:19CV418
                                    )
HUBERT PETERKIN, et al.,            )
                                    )
                Defendants.         )


                                 ORDER

     This matter is before this court for review of the

Memorandum Opinion and Recommendation (“Recommendation”) filed

on August 14, 2020, by the Magistrate Judge in accordance with

28 U.S.C. § 636(b). (Doc. 32.) In the Recommendation, the

Magistrate Judge recommends that Defendants Hubert Peterkin,

Nachia Revels, and Hoke County’s Motion for Judgment on the

Pleadings, (Doc. 27), be granted in part to the extent

Plaintiff’s claims against Hoke County be dismissed, Plaintiff’s

state law negligence claim against Sheriff Peterkin and Major

Revels in their official capacity be dismissed, and Plaintiff’s

state medical malpractice claim be dismissed. In all other

aspects, Defendants’ motion should be denied. The Recommendation

was served on the parties to this action on August 14, 2020.

(Doc. 33.) Plaintiff filed objections, (Doc. 6), to the

Recommendation. Objections were also filed by Defendants Hubert




    Case 1:19-cv-00418-WO-JLW Document 39 Filed 09/24/20 Page 1 of 7
Peterkin, Nachia Revels, and Nachia Revels, (Doc. 35); Southern

Health Partners, (Doc. 36); and Kathryn McKenzie, (Doc. 37).

     This court is required to “make a de novo determination of

those portions of the [Magistrate Judge’s] report or specified

proposed findings or recommendations to which objection is

made.” 28 U.S.C. § 636(b)(1). This court “may accept, reject, or

modify, in whole or in part, the findings or recommendations

made by the [M]agistrate [J]udge. . . . [O]r recommit the matter

to the [M]agistrate [J]udge with instructions.” Id.

     The court will briefly address two specific issues raised

by Plaintiff.

     First, Plaintiff asserts that the Magistrate Judge erred in

concluding that Hoke County is not a proper defendant in this

action. (Doc. 34 at 1-4.)1 Plaintiff’s Complaint asserts that

“Hoke County is responsible for the policies and duty of care of

the inmate population of the Hoke County Detention Center[.]”

(Doc. 1 at 18.) The Magistrate Judge found that Plaintiff’s

“attempt to attach liability to Hoke County through the actions

of the Sheriff’s Office employees is improper.” (Doc. 32 at 8

(citing Landry v. North Carolina, Civil Action No. 3:10-CV-0585-



     1 All citations in this Order to documents filed with the
court refer to the page numbers located at the bottom right-hand
corner of the documents as they appear on CM/ECF.

                                  -2-



    Case 1:19-cv-00418-WO-JLW Document 39 Filed 09/24/20 Page 2 of 7
RJC-DCK, 2011 WL 3683231, at *4 (W.D.N.C. Mar. 11, 2011)

(unpublished), report and recommendation adopted, No. 3:10-cv-

585-RJC-DCK, 2011 WL 3682788 (W.D.N.C. Aug. 23, 2011)

(unpublished)). This court agrees with that finding as a general

proposition. However, Plaintiff, in his objections, argues that

N.C. Gen. Stat. § 153A-225 applies to his claims against Hoke

County, and dismissal is therefore improper. Defendants argue

that Plaintiff “offers no authority to demonstrate that it

does,” (Doc. 35 at 10), and that Plaintiff’s allegations suggest

the medical supervision was sufficient.2 For the following

reasons, this court finds dismissal of Hoke County would not be

proper at this preliminary stage of the proceedings.

     A county may only be held liable under 42 U.S.C. § 1983 for

acts for which it has final “policymaking” authority. See City

of St. Louis v. Praprotnik, 485 U.S. 112, 123, (1988); cf.

McMillian v. Monroe Cnty., 520 U.S. 781, 784 (1997) (“[A] local

government is liable under § 1983 for its policies that cause

constitutional torts.”). Whether a county has final policymaking



     2 Defendant Hoke County argues the court may take judicial
notice that Physician’s Assistants are required to be supervised
by a licensed physician. (Doc. 35 at 10 n.3.) At this stage of
the proceedings, the court declines to do so. The fact that
certain statutes may require that supervision does not establish
that such supervision was either contracted for or in fact
provided.

                                  -3-



    Case 1:19-cv-00418-WO-JLW Document 39 Filed 09/24/20 Page 3 of 7
authority on a particular issue is an inquiry governed by state

law. Praprotnik, 485 U.S. at 123; Stockton v. Wake County, 173

F. Supp. 3d 292, 303 (E.D.N.C. March 24, 2016).

     Here, North Carolina state law appears to vest Hoke County

with policymaking authority regarding the provisions of medical

supervision, detection and treatment of certain infections and

emergency medical care to county detainees. See N.C. Gen. Stat.

§ 153A-225(a) (requiring “[e]ach unit that operates a local

confinement facility” to develop a medical plan “in consultation

with appropriate local officials and organizations, including

the sheriff, the county physician . . . .”); Cnty. of Guilford

v. Nat’l Union Fire Ins. Co. of Pittsburgh, 108 N.C. App. 1, 4,

422 S.E.2d 360, 363 (1992), aff’d, 333 N.C. 568, 429 S.E.2d 347

(1993) (North Carolina Court of Appeals interpreting that state

law “require[s] that a county provide emergency medical services

to prisoners incarcerated in the county’s jail and to pay for

such services” (internal quotations and citation omitted)).

     Plaintiff’s Complaint alleges that Hoke County is

“responsible for the policies” of the Hoke County Detention

Center, (Doc. 1 at 18), and Hoke County subjected Plaintiff “to

an inadequate medical facility.” (Id. at 38.) Plaintiff’s

Complaint also alleges that Hubert Peterkin, Sheriff of Hoke

County, has a “policy or customary practice of allowing medical

                                  -4-



    Case 1:19-cv-00418-WO-JLW Document 39 Filed 09/24/20 Page 4 of 7
services to be rendered by non-medical personnel.” (Id. at 39.)

Additionally, the Complaint alleges that Southern Health

Partners, the detention center’s primary healthcare provider,

“maintained an unconstitutional policy or customary practice”

regarding prescription purchases. (Id. at 37.) Considering said

allegations, at this juncture, the court concludes that Hoke

County should not be dismissed from this action. See Vaught v.

Ingram, No. 5:10-CT-3009-FL, 2011 WL 761482, at *3-4 (E.D.N.C.

Feb. 24, 2011); Ellis v. Bunn, No. 7:08-CV-71-BR, 2008 WL

3876165, at *3 (E.D.N.C. Aug. 18, 2008) (unpublished). While

this court recognizes that it may be unlikely, as Plaintiff

argues, (Doc. 35 at 10), medical practices did not violate N.C.

Gen. Stat. § 153A-225, there is authority to support Plaintiff’s

claims against Hoke County, see e.g. Vaught, and the facts,

while sparse, when viewed in totality are sufficient.

     Second, Plaintiff faults the Magistrate Judge for failing

to consider whether the common knowledge exception applies to

the expert testimony requirement to his medical malpractice

claim. (Doc. 34 at 4-8.) North Carolina courts have recognized

such an exception “[w]hen the jury, based on its common

knowledge and experience, can understand, evaluate, and judge

the legal reasonableness of a health care provider's actions.”

Shumaker v. United States, 714 F. Supp. 154, 159 (M.D.N.C. 1988)

                                  -5-



    Case 1:19-cv-00418-WO-JLW Document 39 Filed 09/24/20 Page 5 of 7
(citation omitted). The application of this exception “has been

reserved for those situations in which a physician's conduct is

so grossly negligent or the treatment is of such a nature that

the common knowledge of laypersons is sufficient to find the

standard of care required, a departure therefrom, or proximate

causation.” Bailey v. Jones, 112 N.C. App. 380, 387, 435 S.E.2d

787, 792 (1993). Further, “[t]he limited number of North

Carolina courts to apply this exception have discussed it as

applying the doctrine of res ipsa loquitur.” Warden v. United

States, 861 F. Supp. 400, 403 (E.D.N.C. 1993) (collecting

cases), aff’d, 25 F.3d 1042 (4th Cir. 1994). The “determination

of the applicable standard of care usually involves ‘highly

specialized knowledge with respect to which a layman can have no

reliable information.’” Sprecher v. Kerr, No. 2:98-CV-32-BO(2),

1999 WL 1940024, at *2 (E.D.N.C. Jan. 13, 1999) (unpublished)

(citation omitted). Here, the facts alleged in Plaintiff’s

Complaint do not fall within the narrow common knowledge

exception, nor does the Complaint give rise to any circumstances

in which res ipsa loquitur has been applied. Thus, this

objection is unpersuasive.

     In sum, this court has appropriately reviewed the portions

of the Recommendation to which the objections were made and has



                                  -6-



    Case 1:19-cv-00418-WO-JLW Document 39 Filed 09/24/20 Page 6 of 7
made a de novo determination. For the reasons stated herein, the

Recommendation is adopted in part and rejected in part.

     IT IS THEREFORE ORDERED that the Magistrate Judge’s

Recommendation, (Doc. 32), is ADOPTED IN PART AND REJECTED IN

PART. IT IS FURTHER ORDERED that the Motion for Judgment on the

Pleadings, (Doc. 27), filed by Defendants Hubert Peterkin,

Nachia Revels and Hoke County is GRANTED IN PART AND DENIED IN

PART to the extent Plaintiff’s state law negligence claim

against Sheriff Peterkin and Major Revels in their official

capacity are DISMISSED and Plaintiff’s state medical malpractice

claim is DISMISSED. In all other aspects, Defendants’ motion is

DENIED.

     This the 24th day of September, 2020.



                                 __________________________________
                                    United States District Judge




                                  -7-



    Case 1:19-cv-00418-WO-JLW Document 39 Filed 09/24/20 Page 7 of 7
